 Case 5:20-cv-00571-DNF Document 21 Filed 09/03/21 Page 1 of 2 PageID 1534




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             OCALA DIVISION

CHRISTINE NISSEN,

      Plaintiff,

v.                                        Case No.: 5:20-cv-571-DNF

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.


                               OPINION AND ORDER
      This matter is before the Court on the Unopposed Motion for Entry of

Judgment With Remand. (Doc. 20). The parties consented to proceed before a

Magistrate Judge for all proceedings. (Doc. 16). The Commissioner of Social

Security seeks remand as follows: “Upon remand, the Commissioner will further

evaluate the opinion from Dr. Edison Wong and take any other action deemed

necessary.” (Doc. 20, p. 1).

      Accordingly, the Unopposed Motion for Entry of Judgment With Remand

(Doc. 20) is GRANTED as follows:

      (1)    Pursuant to sentence four of 42 U.S.C. § 405(g), the decision of the

Commissioner is reversed, and this case is remanded to the Commissioner for the
 Case 5:20-cv-00571-DNF Document 21 Filed 09/03/21 Page 2 of 2 PageID 1535




following: Upon remand, the Commissioner will further evaluate the opinion from

Dr. Edison Wong and take any other action deemed necessary.

      (2)   The Clerk of Court is directed to enter judgment accordingly, terminate

any pending motions and deadlines, and close the file.

      (3)   If Plaintiff prevails in this action on remand, Plaintiff must comply with

the Order (Doc. 1) entered on November 14, 2012, in Misc. No. 6:12-mc-124-Orl-

22.

      DONE and ORDERED in Fort Myers, Florida on September 3, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        -2-
